Citation Nr: 0216833
Decision Date: 11/21/02	Archive Date: 02/07/03

Citation Nr: 0216833	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-10 588	)	DATE NOV 21, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had 48 days of active military service, from 
September 1, 1972 to October 18, 1972.  

This matter arises from a May 1997 rating action entered by 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) regional office (RO).  It was perfected for 
appeal in June 1998, and subsequently forwarded to the Board 
of Veterans' Appeals (Board) in Washington, DC.  In a March 
2000 decision, the Board denied the appeal.  Thereafter, the 
veteran filed a motion requesting that this decision be 
reconsidered.  That motion was granted in August 2000, and 
in November 2000, the undersigned Reconsideration panel 
remanded the case to the RO for additional development.  In 
December 2001, the RO returned the case to the Board, at 
which time the veteran moved to have his case advanced on 
the docket, and to have a different panel of Board members 
reconsider his claim.  These motions were denied, and in 
April 2002 this Reconsideration panel directed that 
additional development take place before it entered a final 
determination.  That additional development, which consisted 
of an examination of the veteran and obtaining a medical 
opinion, was completed in October 2002.  

Unfortunately, after the October 2002 examination was 
conducted and medical opinion written, the veteran's claims 
file was misplaced.  An extensive search of the offices of 
the Board, the RO, and areas within the VA medical center at 
which the veteran was recently examined failed to result in 
locating the veteran's file.  The Board does have in its 
possession, however, the aforementioned October 2002 
examination report and opinion, as well as a copy of the 
March 2000 decision which is the subject of this 
Reconsideration.  This 2000 decision contains a detailed 
account of the veteran's pertinent medical history and, 
together with the recent examination report and opinion, 
there is sufficient information upon which to base a 
decision in this case.  

In further regard to issuing a decision under these 
circumstances, it typically would be necessary to give the 
veteran and his representative an opportunity to submit 
additional arguments or evidence in support of the appeal 
after any development by the Board has been accomplished.  
In this case, however, because the decision below 
constitutes a complete grant of the benefit sought on 
appeal, no purpose would be served by delaying the issuance 
of this decision to obtain any further arguments or evidence 
from the veteran.  Therefore, that procedural step will not 
be undertaken.  

FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
appeal has been obtained.  

2.  The examination of the veteran conducted upon his 
entrance into service revealed no abnormalities.  

3.  Hypertension was first diagnosed 8 days after the 
veteran's entrance into service, but was considered by in-
service medical personnel to have existed prior to service 
and not aggravated therein.  

4.  Post service medical opinions have offered conflicting 
views on whether the veteran had hypertension prior to 
service.  

5.  In this case, the presumption of the veteran's soundness 
at his entrance into service is not rebutted.  

6.  Hypertension, a chronic disability, was first diagnosed 
in service, and was diagnosed on recent medical examination.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991 & Supp 2001); 38 C.F.R.§§ 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service, or if it preexisted 
service, was aggravated by such service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A preexisting disease will be 
considered to have been aggravated by service, where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153, 38 C.F.R. § 3.306(a).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or 
disease in question existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In this regard, there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof) and, when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during 
service, the conclusion must be that they preexisted 
service.  Similarly, manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.  
38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  Aggravation 
may not be conceded, however, where the disability underwent 
no increase in severity during service.  38 C.F.R. § 
3.306(b).  See Akins v. Derwinski, 1 Vet.App. 228, 232 
(1991). Also, where there was merely a flare-up of the pre-
existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet.App. 268, 271 (1993).

The available evidence in this case reflects that when the 
veteran was examined when he entered service on September 1, 
1972, there were no cardiovascular system abnormalities 
noted and his blood pressure was recorded as 138/68.  Six 
days later, however, on September 6, 1972, during an initial 
screening physical examination, the veteran apparently 
reported that he had a history of a heart murmur.  A 
diagnostic impression to rule out organic heart disease was 
noted and a cardiology consultation was scheduled.  This 
consultation apparently took place on September 8, 1972, 
during which time the veteran's blood pressure was recorded 
as 160/90 and 170/95.  A diagnosis of hypertension was 
entered, and the veteran was referred to a Medical Board for 
evaluation.

In October 1972, the Medical Board examination was 
conducted.  The veteran reported that, approximately two to 
three years prior to service entry, he had had a routine 
examination and had been told that his blood pressure was 
elevated.  He also apparently indicated that he had 
undergone several examinations since that time, but was not 
told he had high blood pressure.  It was further noted that 
the veteran made no mention of hypertension on his service 
entrance examination.  The actual examination of the 
veteran's fundi reportedly revealed arteriolar tortuosity, 
and a Grade II/VI systolic murmur was heard along the left 
sternal border.  Blood pressure readings were 160/90 supine, 
bilaterally and 170/95 standing in the left arm.  Other 
blood pressure readings, apparently been taken earlier, were 
noted to be 156/100, 150/70, 142/80, 138/88, 144/92 and 
132/84.  The diagnosis was hypertension, which was 
considered to have existed prior to service.  The 
recommended disposition was that the veteran be discharged 
as "enlisted in error."  His discharge from service occurred 
on October 18, 1972.  

In support of his claim, the veteran submitted two 
statements from private physicians.  The first was dated in 
June 1997, and the second was dated in June 1998.  In the 
statement dated in June 1997, the physician, a family 
practitioner, indicated that it was impossible to state in 
clear and unmistakable terms that the veteran's hypertension 
existed prior to September 1, 1972, based upon the 
information he had available.  The physician further noted 
that it is plausible that the hypertension noted in mid to 
late September 1972, actually developed after September 1, 
1972. 

In the second statement provided by the veteran, dated in 
June 1998, the physician noted that, based upon review of 
medical records supplied by the veteran, there was no 
evidence of hypertension at time of service entry and that 
there was ample evidence that the veteran developed 
hypertension shortly after beginning boot camp.  It was 
further recorded that while there was no way of really 
knowing for sure, it was the physician's conclusion that the 
veteran developed hypertension while on active duty.  

The RO considering the veteran's claim also apparently 
obtained an opinion regarding the time of onset of the 
veteran's hypertension from a VA physician, a cardiologist.  
That physician apparently reviewed the veteran's medical 
records and concluded the veteran had hypertension during 
and prior to enlisting in the service in September 1972.  
This physician further commented that the records he 
considered did not show an increase in pathology of pre-
existing hypertension during active duty.

As mentioned in the Introduction to this decision, a more 
recent opinion was obtained from a VA physician who also 
examined the veteran in October 2002.  In pertinent part, 
the examination confirmed the veteran had hypertension, and 
that he was currently on medication for its control.  (Its 
control is apparently "satisfactory.")  This physician also 
addressed the question of the time of onset of hypertension.  
In this regard, he reviewed the veteran's service medical 
records, as well as the opinions offered by those physicians 
mentioned above.  A number of conclusions were then offered 
as follows:

1.  this patient did not have hypertension . . . 
based on physical examination findings at the time 
of enlistment . . . 

2.  a second question arises if he had pre-
existent [hypertension] before enlistment into the 
marine corps.  There is no objective physical 
evidence in the form of left ventricular 
hypertrophy by EKG, albuminuria by Urine analysis 
or hypertensive retinopathy on fundus examination 
from the lab work he had during that time; 
however, this does not definitely rule out 
preexistent Hypertension without end-organ damage. 
. . .  

The prevalence of [hypertension] in the age group 
18-30 yrs is low (<5%) and patient was 18 yrs at 
the time of enlistment; besides Hypertension is a 
chronic disease with insidious onset.  Given such 
nature of the disease, no medical expert can 
predict when hypertension really started when 
hypertension is discovered for the first time 
during physical examination, especially in the 
absence of physical signs of end-organ damage. 

3.  So the final conclusion is that patient did 
not manifest hypertensive BP levels during the 
marine corps pre-enlistment medical examination, 
and it is impossible to opine if he was a 
hypertensive before this enlistment for reasons 
mentioned above. . . . 

Based on the foregoing, it is apparent that the veteran was 
diagnosed to have hypertension in service and that he 
currently has the disability.  It is also apparent that 
while the presence of hypertension was not noted on the day 
the veteran entered service, September 1, 1972, some 
cardiovascular impairment was suspected shortly thereafter, 
and hypertension was diagnosed soon after that, (September 8 
1972).  

The evidence is somewhat mixed as to whether hypertension 
may be considered to have existed prior to service.  The 
physicians who examined the veteran in service were of the 
view that it existed prior to the veteran's enlistment.  The 
VA physician who offered an opinion in May 1998, also 
considered the disability to have been present prior to 
service.  On the other hand, the opinions provided by 
private physicians in June 1997 and June 1998 are to the 
effect that it is not possible to know with certainty 
whether or not the veteran had hypertension prior to 
service, and that it was possible its onset actually 
occurred after September 1, 1972.  Similarly, the opinion 
provided by the physician who examined the veteran in 
October 2002 concluded that it was impossible to opine if 
the veteran was a hypertensive before his enlistment, but 
that he did not have hypertension based on physical 
examination findings at the time of his enlistment.  

Although the evidence is mixed as to whether hypertension 
was present before service, the law provides a presumption 
of soundness at entrance into service except for defects 
noted at entrance.  Here, there was no defect noted at 
entrance on September 1, 1972, and, therefore, it must be 
presumed the veteran did not have hypertension when he 
entered service, or was "sound" in this regard.  Further, 
while there are provisions in the law by which this 
presumption of soundness at entrance into service may be 
overcome, or rebutted, that essentially can only occur where 
the evidence clearly and unmistakably shows that the disease 
in question existed prior thereto.  The mere fact that there 
are medical opinions, based on a review of the facts of this 
case, that support the conclusion that hypertension had its 
onset after the veteran's entrance into service, makes it 
difficult as a matter of logic to conclude that hypertension 
clearly and unmistakably existed prior to service in this 
case.  

Similarly, with conflicting medical opinions regarding the 
time of onset of the veteran's hypertension, it is apparent 
that this case does not involve medical principles so 
universally recognized regarding the course of that disease 
such that its discovery so close to the date of enlistment 
would itself demonstrate that the disability could not have 
originated in so short a period and constitute clear and 
unmistakable proof of its pre-service existence.  

In view of the foregoing, the Board finds that the 
presumption of the veteran's soundness at entrance into 
service has not been rebutted.  Given this conclusion, it 
follows that hypertension, first diagnosed in service, had 
its onset in service.  Under these circumstances, a basis 
upon which to grant service connection for hypertension has 
been presented in this case, and service connection for that 
disability is granted.  


ORDER

Entitlement to service connection for hypertension is 
granted.  


______________________________                
_____________________________
         THOMAS J. DANNAHER                              
GEORGE R. SENYK
Member, Board of Veterans' Appeals               Member, 
Board of Veterans Appeals


		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0008718	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1st to 
October 18th, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in May 1997 by the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The service medical records reflect that during routine 
screening the appellant reported a history of a heart 
murmur.  He was referred to the Cardiology Clinic and on 
September 8th, 1972, a diagnostic impression of 
hypertension was noted.

2. The appellant was referred for Medical Board evaluation 
during which he reported that he was examined several 
years prior to service entry and was told that his blood 
pressure was elevated.  The Medical Board diagnosed 
hypertension and concluded that it existed prior to 
service entry and was not shown to have been aggravated by 
the appellant's short tenure in the service.

3. A private physician indicated in a June 1997 statement 
that it is impossible to state in clear and unmistakable 
terms that the appellant's hypertension pre-existed 
service based upon the information available to him.

4. In a May 1998 statement, a VA cardiologist indicated after 
careful review of the appellant's medical records, that 
the appellant had evidence of hypertension prior to 
service entry and that there was no increase in pathology 
during service.

5. A statement from a private physician dated in June 1998 
noted that after review of records supplied by the 
appellant, there was no evidence of hypertension at the 
time of service entry and there is ample evidence he 
developed hypertension shortly after beginning boot camp.  
He further concluded that the appellant's hypertension 
developed while he was on active duty.

6. The appellant's hypertension, first diagnosed 7 days after 
service entry was found to exist prior to service and did 
not increase in severity due to his short tenure on active 
duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R.§§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for hypertension is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Specifically, his 
assertions regarding the diagnosis of this disorder during 
service coupled with the statements from private physicians 
which conclude that the current disability had its onset 
during service are deemed sufficient to render the claim 
plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 3.304(b), veterans will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

Factual Background

The service medical records reflect that on service entrance 
examination dated September 1st, 1972, no cardiovascular 
system abnormalities were noted and the appellant's blood 
pressure was recorded as 138/68.  However, on September 6th, 
1972, during the initial screening physical examination, the 
appellant reported a history of a heart murmur.  A diagnostic 
impression to rule out organic heart disease was noted and 
the appellant was scheduled for a cardiology consultation.  
On September 8th, 1972, the appellant underwent evaluation 
for the reported heart murmur.  During the examination, the 
appellant's blood pressure was reported as 160/90 and 170/95.  
The diagnosis was hypertension and the appellant was referred 
to a Medical Board for evaluation.

In October 1972, the Medical Board examination was conducted.  
The appellant reported that approximately two to three years 
prior to service entry he had a routine examination and was 
told that his blood pressure was elevated.  He indicated that 
he had undergone several examinations since that time and was 
not told he had high blood pressure.  It was further noted 
that the appellant made no mention of hypertension on service 
entrance examination.  On physical examination the 
appellant's fundi revealed arteriolar tortuosity.  A Grade 
II/VI systolic murmur was heard along the left sternal 
border.  Blood pressure readings were 160/90 supine, 
bilaterally and 170/95 standing in the left arm and readings 
taken at Parris Island, South Carolina were noted to be 
156/100, 150/70, 142/80, 138/88, 144/92 and 132/84.  The 
diagnosis was hypertension which existed prior to service.  
It was further noted that the recommended disposition was 
that the appellant be discharged as "enlisted in error."

In a statement dated in June 1997, a private physician noted 
to be a family practitioner, indicated that it is impossible 
to state in clear and unmistakable terms that the appellant's 
hypertension was pre-existing prior to September 1st, 1972, 
based upon the information he had available.  It was further 
noted that it is plausible that the hypertension noted in mid 
to late September 1972 actually developed after September 
1st, 1972.
In May 1998, an expert opinion was obtained from a VA 
cardiologist.  It was noted after review of the appellant's 
medical records including his service medical records, that 
the appellant had hypertension during and prior to enlisting 
in the service in September 1972.  It was further noted that 
the clinical records do not provide evidence of an increase 
in pathology of pre-existing hypertension during active duty.

In June 1998, a private physician noted that based upon 
review of medical records supplied by the appellant there was 
no evidence of hypertension at time of service entry and that 
there is ample evidence that he developed hypertension 
shortly after beginning boot camp.  However, it was further 
noted that there is no way of really knowing for sure.  The 
physician concluded that based upon the above, the appellant 
developed hypertension while on active duty.

Analysis

After review of the above evidence of record, the Board 
concludes that the weight of the evidence is against the 
appellant's claims that he developed hypertension during his 
short tenure on active duty.  In reaching this conclusion, 
the Board finds the documented reports during service coupled 
with the opinion from the VA cardiologist to be of greater 
probative value than the opinions from the private physicians 
dated in 1997 and 1998.  

The diagnosis of hypertension 7 days after service entry 
viewed in light of the service department's finding that the 
disorder existed prior to service entry weighs against the 
private physician's conclusion that hypertension developed 
during the appellant's period of active duty.  In addition, 
the appellant's short tenure on active duty coupled with the 
lack of pertinent findings of aggravation as well as the VA 
cardiologist's May 1998 opinion to that effect, weighs 
against the conclusion that the preexisting disorder 
increased in severity during that time period.

Initially, the Board notes that the information reported by 
the appellant during service to the effect that he had a 
heart murmur and that he was told he had elevated blood 
pressure readings prior to service entry are deemed to be of 
greater probative value than his statements to the contrary 
which were provided within the context of this claim for 
compensation benefits.  Furthermore, the findings reported 
during service and the May 1998 opinion from the VA 
cardiologist are deemed to be clear and convincing in nature 
and as such, rebut any presumption of soundness provided by 
38 C.F.R. § 3.304(b) based upon the lack of any abnormalities 
identified on service entrance examination.  

With respect to the opinions offered by the private 
physicians, while both physicians indicated that they 
reviewed records supplied by the appellant, it is unclear 
which records were actually provided for review.  In this 
regard, neither physician provided any comment regarding the 
appellant's reported history of elevated blood pressure prior 
to service entry during the Medical Board examination nor was 
there any comment on the fact that he was diagnosed with 
hypertension 7 days after service entry.  Given the lack of 
acknowledgment of these significant facts, the Board 
concludes that these physician's were not provided with the 
appellant's complete records as found within the claims 
folder.  As such, the probative value of these opinions is 
deemed to be diminished in the absence of any indication to 
the contrary.  

Furthermore, the first opinion dated in June 1997 was offered 
by a family practitioner and his opinion to the effect that 
it is impossible to state in clear and unmistakable terms 
that the hypertension was preexisting prior to September 1st, 
1972 and that it is plausible that the hypertension actually 
developed after September 1st, 1972, is somewhat inconclusive 
in nature and is rebutted by the VA cardiologist in his May 
1998 opinion.  With respect to the second opinion, there is 
no indication within the record as to this physician's area 
of practice.  Moreover, this opinion, as noted above, is also 
based upon records supplied by the appellant and the 
conclusion that the appellant developed hypertension during 
service is based upon those records.  The lack of any comment 
regarding the reported history of elevated blood pressure 
readings, the fact that the appellant's fundi were found to 
reveal arteriolar tortuosity on examination during service 
and the fact that hypertension was diagnosed 7 days after 
service entry leads to the conclusion that the private 
physician based his opinion on incomplete records.  

In contrast to the above, the opinion provided by the VA 
cardiologist in May 1998 specifically indicated that the 
appellant's medical records as found within the claims folder 
were reviewed.  After review of these records, the 
cardiologist indicated that the appellant had evidence of 
hypertension prior to his entry into service and that there 
was no increase in pathology during active service.  Taken 
together, the evidence documented during service and the 
opinion offered by the VA expert is found to outweigh those 
opinions provided by the private physicians.

Although the appellant has submitted statements from his 
parents to effect that they were unaware of hypertension 
prior to his period of active duty, it is his reports during 
service of being told by a physician he had elevated blood 
pressure readings prior to service entry as well as the 
findings noted only several days after entry onto active duty 
which serves as the basis for the conclusion that this 
disability existed prior to service.  

In view of the above and the lack of any additional evidence 
to confirm that hypertension did not exist prior to service 
and in fact, had its onset within 7 days of service entry, 
entitlement to service connection for hypertension is not 
warranted.


ORDER

Service connection for hypertension is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


